DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim states “a presence of the prohibited in the compartment based on…”. The Examiner believes that the claim should state “a presence of the prohibited material in the compartment based on…”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the claim does not end in a period (“.”). To overcome the rejection, the claim needs to be amended to include a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "wherein the two-dimensional CNN is a tri-planar convolutional neural network (TCN)".  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that claim 7 should depend from claim 6. Appropriate correction is required.
Claim 12 recites the limitation "wherein the three-dimensional CNN is a sub-volume convolutional neural network (SCN)".  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that claim 12 should depend from claim 11. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/441,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a method for automatically detecting prohibited materials .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/441,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a method for automatically detecting prohibited materials in a compartment at a security checkpoint, comprising: receiving, by a processor of a computing system, a three-dimensional representation of a compartment from an imaging device .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/441,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a method for automatically detecting prohibited materials in a compartment at a security checkpoint, comprising: receiving, by a processor of a computing 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/441,334 (reference 
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of copending Application No. 16/441,334 (reference application). Although the claims at issue are not identical, they are not patentably distinct 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 15, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US 2019/0244346 A1 (Schafer), and further in view of Gudmundson et al., US 2009/0175411 A1 (Gudmundson).
Regarding claim 1, Schafer teaches a method for detecting (using machine learning functionality capable of identifying particular items based upon size, shape, orientation, color, edges, corners, curvature, and or other features of voxels within the three-dimensional image)([0023] and [0041]) prohibited materials in a compartment (an image of an object, such as a bag, is segmented to identify an item, such as a gun or knife or other prohibited item)(Abstract and [0020-0023]) at a security checkpoint (security at airports and in other travel related areas)([0002] and [0022]), comprising: 
receiving, by a processor of a computing system (receiving by the computer 130)(Fig. 1; [0033]), a three-dimensional representation of a compartment (wherein the CT scanner 108 creates a three-dimensional image of the object 102, such as baggage)(Fig. 1; [0020], [0023], and [0025]) from an imaging device (the three-dimensional image being generated from the imaging device; i.e. the CT scanner 108)(Fig. 1; [0024-0025]) connected to the computing system (wherein the CT scanner 108 is connected to the computer 130)(Fig. 1; [0025] and [0033]); and 
classifying (classifying objects)([0024] and [0041]), by the processor (computer 130)(Fig. 1; [0033]), each voxel of the three-dimensional representation (capable of identifying particular items based upon size, shape, orientation, color, edges, corners, curvature, and or other features of voxels within the three-dimensional image)([0041]) using a neural network (a neural network)([0041]) to determine whether any voxel classifications of the three-dimensional representation correspond to a voxel classification of a prohibited material (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]).  
Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]); wherein the machine learning functionality can be a neural network ([0041]); and wherein automated object recognition systems may be utilized ([0003]). However, Schafer does not explicitly that the detection is done “automatically” or that the neural network used is a “trained” neural network.
Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image (Figs. 1 and 2; [0059-0060]); and wherein the automated threat detection processing module 106 as shown in (Figs. 2 and 8; [0183-0185]) includes using a trained neural network for determining if the object is a threat, no threat, or unknown (Fig. 14; [0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include automatic detection since automated object recognition systems reduce human error associated with identifying potential threat items inside the baggage (Schafer; [0003]) and allows for pre-processing which can remove extraneous information from the image and remove noise artifacts in order to obtain more accurate comparison results later on (Gudmundson; [0186]).

Regarding claim 14, Schafer teaches further comprising: labeling (the three-dimensional image is “colored” or “shaded” by assigning colors or shades of grey to voxels based upon the CT values of such voxels)([0020]), by the processor (computer 130)(Fig. 1; [0033]), each of the voxels determined to have a same voxel classification (wherein voxels with CT values within a first threshold range of CT values are colored orange, voxels with CT values within a second threshold range of CT values are colored blue, etc.)([0020] and [0038]) as a known prohibited material (such as a gun barrel; wherein during segmentation the group of voxels representing the item are marked as part of the object while other voxels are not marked)([0038-0040]); and generating, by the processor (computer 130)(Fig. 1; [0033]), a three-dimensional rendering (three-dimensional image 222)(Fig. 2B-2E; [0037]) of the labeled voxels to visualize a location of the prohibited material within the compartment (labeling the voxels with a visual augmentation, such as color augmentation such that the voxels of the same type is colored with the same color; such as a gun barrel)(Fig. 2E; [0040] and [0046]).  Gudmundson teaches the region of interest locator module 804 is adapted to process the image and identify regions including a certain concentration of elements characterized by a certain material density and label these areas as regions of interest ([0192-0193]).

Regarding claim 15, see the rejection made to claim 1, as well as Schafer for a computing system (computing environment including a computing device 512)(Fig. 5; [0062] and [0064]), comprising: a processor (at least one processor 516)(Fig. 5; [0064]); a memory (memory 518)(Fig. 5; [0064-0065]) coupled to the processor (wherein the memory 518 is connected to the processor 516)([0065]); and a computer readable storage device (computer readable storage device 520)(Fig. 5; [0065-0066]) coupled to the processor (connected to the processor in the computing device 512)(Fig. 5; [0065-0066]), wherein the storage device contains program code executable by the processor via the memory device (wherein the storage device 520 can include computer readable instructions, which can also be loaded in memory 518 for execution by processor 516)(Fig. 5; [0065-0066]), for they address all the limitations within this claim.

Regarding claim 17, Schafer teaches wherein the neural network (a neural network)([0041]) detects that the compartment contains the prohibited material (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) in response to a determination that at least one voxel classification of the three-dimensional representation corresponds to the voxel classification (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) of the known prohibited material (sizes, shapes, configurations, densities, and/or other features of the gun barrels may be known and thus stored as the predetermined features 240; that is, the set of voxels representing the gun barrel are evaluated to identify the features which are compared to the predefined features to determine whether the cluster of voxels represents a target item, such as a gun barrel)(Fig. 2D; [0042]), and the neural network (a neural network)([0041]) detects that the compartment does not contain the prohibited material in response to a determination that none of the voxel classifications of the three-dimensional representation correspond to the voxel classification of the known prohibited material (wherein when the voxels of the compartment do not correspond to a known targeted item; such as when the voxels have densities below a threshold density of items of interest (clothing) such that the compartment does not contain a known prohibited material like a gun barrel)([0036-0039]).  
Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]); wherein the machine learning functionality can be a neural network ([0041]); and ([0003]). However, Schafer does not explicitly that the detection is done “automatically” or that the neural network used is a “trained” neural network.
Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image (Figs. 1 and 2; [0059-0060]); and wherein the automated threat detection processing module 106 as shown in Figure 8 (Figs. 2 and 8; [0183-0185]) includes using a trained neural network for determining if the object is a threat, no threat, or unknown (Fig. 14; [0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include automatic detection since automated object recognition systems reduce human error associated with identifying potential threat items inside the baggage (Schafer; [0003]) and allows for pre-processing which can remove extraneous information from the image and remove noise artifacts in order to obtain more accurate comparison results later on (Gudmundson; [0186]).

Regarding claim 18, see the rejection made to claim 1, as well as Schafer for a computer program product (computer-related entity)([0060]), comprising a computer readable hardware storage device (computing device 512 including memory 518 and storage 520)(Fig. 5; [0064-0066]) storing a computer readable program code (storing computer readable instructions)([0065]), the computer readable program code (computer readable instructions)([0065]) comprising an algorithm (wherein the instructions can include an algorithm) that when executed by a computer processor (wherein the computer readable instructions can be executed by processor 516)(Fig. 5; [0065]) of a computing system (computing device 512)(Fig. 5; [0064]) implements the detection method of claim 1, for they address all the limitations within this claim.

Regarding claim 20, Schafer teaches wherein the neural network (a neural network)([0041]) detects that the compartment contains the prohibited material (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) in response to a determination that at least one voxel classification of the three-dimensional representation corresponds to the voxel classification (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) of the known prohibited material (sizes, shapes, configurations, densities, and/or other features of the gun barrels may be known and thus stored as the predetermined features 240; that is, the set of voxels representing the gun barrel are evaluated to identify the features which are compared to the predefined features to determine whether the cluster of voxels represents a target item, such as a gun barrel)(Fig. 2D; [0042]), and the neural network (a neural network)([0041]) detects that the compartment does not contain the prohibited material in response to a determination that none of the voxel classifications of the three-dimensional representation correspond to the voxel classification of the known prohibited material (wherein when the voxels of the compartment do not correspond to a known targeted item; such as when the voxels have densities below a threshold density of items of interest (clothing) such that the compartment does not contain a known prohibited material like a gun barrel)([0036-0039]).  
Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]); wherein the machine learning functionality can be a neural network ([0041]); and wherein automated object recognition systems may be utilized ([0003]). However, Schafer does not explicitly that the detection is done “automatically” or that the neural network used is a “trained” neural network.
Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection (Figs. 1 and 2; [0059-0060]); and wherein the automated threat detection processing module 106 as shown in Figure 8 (Figs. 2 and 8; [0183-0185]) includes using a trained neural network for determining if the object is a threat, no threat, or unknown (Fig. 14; [0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include automatic detection since automated object recognition systems reduce human error associated with identifying potential threat items inside the baggage (Schafer; [0003]) and allows for pre-processing which can remove extraneous information from the image and remove noise artifacts in order to obtain more accurate comparison results later on (Gudmundson; [0186]).

Claims 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US 2019/0244346 A1 (Schafer), Gudmundson et al., US 2009/0175411 A1 (Gudmundson), and further in view of Cinnamon et al., US 9,996,890 B1 (Cinnamon).
Regarding claim 2, Schafer teaches a computed tomography (CT) system that outputs images representative of an object 102 and detect certain types of items concealed within the object 102 using the generated images (Fig. 1; [0023-0024]). Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]). However, neither explicitly teaches wherein the three-dimensional representation is a set of images in sequence of an interior region of the compartment, output by a computed topography (CT) scanner, further wherein each image in the set of images has a width and a height, and when stacked together, form a depth.  
Cinnamon teaches receiving a digital image that represents an object scanned by a detection device, determine a region of the digital image that is likely to contain an item, and classify a region as containing a known class of known item (Abstract); wherein the three-dimensional representation is a set of images in sequence of an interior region of the (wherein the captured images may comprise three-dimensional “slices” of an object)(Fig. 1; col. 16, lines 23-24), output by a computed topography (CT) scanner (wherein the captured images can be captured by CT scanners)(col. 15, lines 62-66), further wherein each image in the set of images has a width and a height (wherein an image “slice” inherently has a width and a height), and when stacked together, form a depth (wherein each slice represents the scanned object at different level of scan depth; and thus stacked generates a depth)(col. 16, lines 23-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a sequence of images as sliced for depth since it allows for geometry data to be collected and thus increase the accuracy of classifying the class of an item (Cinnamon; col. 17, lines 3-20).

Regarding claim 8, Cinnamon teaches wherein the trained neural network (using a neural network which may comprise a region proposal network (RPN) that is trained)(col. 5, lines 9-12 and col. 7, lines 52-63) is trained by: isolating, by the processor, sub-volumes of different sizes (using geometry data)(col. 17, lines 6-10)(of the sub-items around the items)(col. 4, lines 5-14) around a voxel (wherein the captured images may be represented using voxels)(col. 16, lines 1-6) of a three-dimensional representation (wherein the captured images may comprise three-dimensional “slices” of an object)(Fig. 1; col. 16, lines 23-24) of a known prohibited material (such as a gun)(col. 10, lines 48-58), for each voxel (wherein the captured images may be represented using voxels)(col. 16, lines 1-6) of the three-dimensional representation (wherein the captured images may comprise three-dimensional “slices” of an object)(Fig. 1; col. 16, lines 23-24) of the known prohibited material (such as a gun)(col. 10, lines 48-58); applying, by the processor, three-dimensional convolutions (convolutions of a set of neighboring input values)(col. 5, lines 20-47) on the sub-volumes of different sizes (graphical output generator 108 may generate a graphical representation responsive to identifying an item, which may be displayed as an overlay above or alongside the item. In yet other embodiments, graphical output generator 108 may display various representations including an image of a known item corresponding to the identified item, an image of a known item in the class corresponding to the identified item, an image of a known item in the class corresponding to the identified class with a given region. In yet other embodiments, the representation may take the form of a 3D model, rotating 3D model, or the display of multiple representations simultaneously or sequentially)(col. 23, lines 34-46); and feeding, by the processor, the three-dimensional convolutions (convolutions of a set of neighboring input values)(col. 5, lines 20-47) into the trained neural network (using a neural network which may comprise a region proposal network (RPN) that is trained)(col. 5, lines 9-12 and col. 7, lines 52-63) so that the trained neural network (using a neural network which may comprise a region proposal network (RPN) that is trained)(col. 5, lines 9-12 and col. 7, lines 52-63) learns that the convoluted sub- volumes fed into the trained neural network (wherein the neural network is trained using convolutions to learn items/sub-items)(col. 5, lines 20-47) corresponds to a voxel (wherein the captured images may be represented using voxels)(col. 16, lines 1-6) classification of the known prohibited material (wherein the classification can classify items and sub-items)(col. 10, lines 48-60).

Regarding claim 9, Schafer teaches wherein the neural network (a neural network)([0041]) detects that the compartment contains the prohibited material (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) in response to a determination that at least one voxel classification of the three-dimensional representation corresponds to the voxel classification (determining if any of the voxels in the three dimensional image are classified as a prohibited material such as a gun barrel)(Figs. 2A-2D; [0036-0042]) of the known prohibited material (sizes, shapes, configurations, densities, and/or other features of the gun barrels may be known and thus stored as the predetermined features 240; that is, the set of voxels representing the gun barrel are evaluated to identify the features which are compared to the predefined features to determine whether the cluster of voxels represents a target item, such as a gun barrel)(Fig. 2D; [0042]).
Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]); wherein the machine learning functionality can be a neural network ([0041]); and ([0003]). However, Schafer does not explicitly that the detection is done “automatically” or that the neural network used is a “trained” neural network.
Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image (Figs. 1 and 2; [0059-0060]); and wherein the automated threat detection processing module 106 as shown in Figure 8 (Figs. 2 and 8; [0183-0185]) includes using a trained neural network for determining if the object is a threat, no threat, or unknown (Fig. 14; [0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include automatic detection since automated object recognition systems reduce human error associated with identifying potential threat items inside the baggage (Schafer; [0003]) and allows for pre-processing which can remove extraneous information from the image and remove noise artifacts in order to obtain more accurate comparison results later on (Gudmundson; [0186]).

Regarding claim 10, Schafer teaches the neural network (a neural network)([0041]) detects that the compartment does not contain the prohibited material in response to a determination that none of the voxel classifications of the three-dimensional representation correspond to the voxel classification of the known prohibited material (wherein when the voxels of the compartment do not correspond to a known targeted item; such as when the voxels have densities below a threshold density of items of interest (clothing) such that the compartment does not contain a known prohibited material like a gun barrel)([0036-0039]).
Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]); wherein the machine learning functionality can be a neural network ([0041]); and wherein automated object recognition systems may be utilized ([0003]). However, Schafer does 
Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image (Figs. 1 and 2; [0059-0060]); and wherein the automated threat detection processing module 106 as shown in Figure 8 (Figs. 2 and 8; [0183-0185]) includes using a trained neural network for determining if the object is a threat, no threat, or unknown (Fig. 14; [0260]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schafer to include automatic detection since automated object recognition systems reduce human error associated with identifying potential threat items inside the baggage (Schafer; [0003]) and allows for pre-processing which can remove extraneous information from the image and remove noise artifacts in order to obtain more accurate comparison results later on (Gudmundson; [0186]).

Regarding claim 11, Schafer teaches a computed tomography (CT) system that outputs images representative of an object 102 and detect certain types of items concealed within the object 102 using the generated images (Fig. 1; [0023-0024]); and wherein a neural network can be used ([0041]). Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein a trained neural network can be used (Fig. 14; [0260]); and wherein detection is done without requiring human inspection of an output of the imaging device (wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image)(Figs. 1 and 2; [0059-0060]). However, neither explicitly teaches wherein the trained neural network is a three-dimensional convolutional neural network (CNN) that detects a presence of the prohibited material in the compartment based on a voxel classification of the three-dimensional representation using an entire sub-volume isolated around each voxel.
Cinnamon teaches receiving a digital image that represents an object scanned by a detection device, determine a region of the digital image that is likely to contain an item, and classify a region as containing a known class of known item (Abstract); wherein the trained neural network (using a neural network which may comprise a region proposal network (RPN) that is trained)(col. 5, lines 9-12 and col. 7, lines 52-63)  is a three-dimensional convolutional neural network (CNN) (wherein the neural network contains “convolutional layers”)(col. 5, lines 20-36) that detects a presence of the prohibited material in the compartment (items contained in another item; such as a gun)(col. 10, lines 48-58) based on a voxel (wherein the captured images may be represented using voxels)(col. 16, lines 1-6) classification (wherein the classification can classify items and sub-items)(col. 10, lines 48-60) of the three-dimensional representation (wherein the captured images may comprise three-dimensional “slices” of an object)(Fig. 1; col. 16, lines 23-24) using an entire sub-volume isolated (graphical output generator 108 may generate a graphical representation responsive to identifying an item, which may be displayed as an overlay above or alongside the item. In yet other embodiments, graphical output generator 108 may display various representations including an image of a known item corresponding to the identified item, an image of a known item in the class corresponding to the identified item, an image of a known item in the class corresponding to the identified class with a given region. In yet other embodiments, the representation may take the form of a 3D model, rotating 3D model, or the display of multiple representations simultaneously or sequentially)(col. 23, lines 34-46) around each voxel (wherein the captured images may be represented using voxels)(col. 16, lines 1-6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US 2019/0244346 A1 (Schafer), Gudmundson et al., US 2009/0175411 A1 (Gudmundson), and further in view of Prasoon et al., “Deep Feature Learning for Knee Cartilage Segmentation Using a Triplanar Convolutional Neural Network” (Prasoon).
Regarding claim 7, Schafer teaches a computed tomography (CT) system that outputs images representative of an object 102 and detect certain types of items concealed within the object 102 using the generated images (Fig. 1; [0023-0024]); and wherein a neural network can be used ([0041]). Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein a trained neural network can be used (Fig. 14; [0260]); and wherein detection is done without requiring human inspection of an output of the imaging device (wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image)(Figs. 1 and 2; [0059-0060]). However, neither explicitly teaches wherein the two-dimensional CNN is a tri-planar convolutional neural network (TCN).
Prasoon teaches segmentation of structures in images based on voxel classification (Abstract); and wherein the two-dimensional CNN (two dimensional CNN)(p. 246; Abstract and 1. Introduction, 1st paragraph) is a tri-planar convolutional neural network (TCN) (wherein the classifier is based on a system of triplanar 2D CNNs which classifies voxels from 3D images)(p. 246;  1. Introduction, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a TCN since it allows for classifying voxels from 3D images with high accuracy while being easy to train (Prasoon; p. 246;  1. Introduction, 1st paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US 2019/0244346 A1 (Schafer), Gudmundson et al., US 2009/0175411 A1 (Gudmundson), and further in view of Anssari Moin et al., US 2020/0320685 A1 (Anssari Moin).
Regarding claim 12, Schafer teaches a computed tomography (CT) system that outputs images representative of an object 102 and detect certain types of items concealed within the object 102 using the generated images (Fig. 1; [0023-0024]); and wherein a neural network can be used ([0041]). Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract); wherein the security screening system 100 includes an image generating apparatus 102 that can use computed tomography (CT) imaging (Fig. 1; [0045]); wherein a trained neural network can be used (Fig. 14; [0260]); and wherein detection is done without requiring human inspection of an output of the imaging device (wherein the security screening system to determine an object posing a security threat includes a processing system 102 that includes an automated threat detection processing module 106 to identify one or more regions of interest of the image)(Figs. 1 and 2; [0059-0060]). However, neither explicitly teaches wherein the three-dimensional CNN is a sub-volume convolutional neural network (SCN).
Anssari Moin teaches a method for automated classification of 3D image data (Abstract); wherein a trained deep neural network can be used (Abstract); wherein the neural network classifies each of the voxel within a 3D image data set (Abstract); and wherein the three-dimensional CNN (wherein the first deep neural network comprising a plurality of first and second 3D convolutional layers)([0023]) is a sub-volume convolutional neural network (SCN) (wherein the neural network is based on volume of the image using voxels which can be any size and thus be a sub-volume)([0023] and [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include a SCN since it increases the accuracy of classification of the 3D data (Anssari Moin; [0043]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schafer, US 2019/0244346 A1 (Schafer), Gudmundson et al., US 2009/0175411 A1 (Gudmundson), and further in view of Hiraoglu et al., 6,026,171 (Hiraoglu).
Regarding claim 13, Schafer teaches using machine learning to detect prohibited materials in a bag ([0020-0023]). Gudmundson teaches a security screening system to determine if an item of luggage carries an object posing a security threat (Abstract). However, neither explicitly teaches wherein the prohibited material is malleable such that the prohibited material has no consistent shape to base a classification on to detect a presence of the prohibited material inside the compartment.  
Hiraoglu teaches a method and apparatus for detecting objects in computed tomography (Fig. 1; Abstract); wherein the prohibited material is malleable such that the prohibited material has no consistent shape to base a classification on to detect a presence of the prohibited material inside the compartment (wherein one of the detected objects can be liquids, which have no consistent form)(Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include detecting liquids or powders so that a detected threat can be more accurately characterized (Hiraoglu; col. 6, lines 28-32). 

Allowable Subject Matter
Claims 3-6, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov